TUCKETT, Justice:
The defendant was charged in the court below with the violation of Section 58-37-8(1) (a)(i). U.C.A.1953, as amended. The charging part of the information alleges that on or about the 8th day of August, 1972, at Santa Clara, Washington County, Utah, the defendant did cultivate and produce marijuana, a controlled substance. The defendant entered a plea of not guilty, and subsequently a trial was had and the jury returned a verdict of guilty of the offense charged in the information.
On August 5, 1972, one LaVar Brachen discovered that in one of his fields someone was cultivating two small patches of plants which he suspected were marijuana. The sheriff of Washington County was *126notified and on the same day the sheriff and Brachen made an examination of the areas. The plants were growing on high ground and were not watered by irrigation of the other farming areas. Depressions had been made adjacent to the plants and the ground surrounding the plants was moist. Buckets and jugs were found near a creek which was a short distance from the areas above mentioned. Footprints led from the areas to the creek. Thereafter the sheriff and his men placed the areas under surveillance. On or about the 7th day of August, the defendant was observed crossing one of the fields near the areas where the marijuana was growing. On August 8th, the defendant was observed picking leaves from one of the plants and placing it in a plastic bread wrapper sack. The sheriff placed the defendant under arrest and charged him with the offense we are here concerned with. The sheriff testified that after the defendant was in custody he made a statement in substantially the following language: “Why didn’t we go catch some of these junkies that were peddling dope and leave us with our marijuana alone?”
It is the defendant’s contention here that the evidence is insufficient to support the charge against him that he did cultivate and produce marijuana. With this contention we must agree. The evidence taken as whole would only support a charge that the defendant was in possession of marijuana. Possession alone is insufficient to show that the defendant cultivated or produced the substance. We conclude that the defendant’s conviction must be reversed and it is ordered that the information be dismissed.
CALLISTER, C. J.; concurs.